375 U.S. 259 (1963)
SMITH
v.
CALIFORNIA.
No. 72.
Supreme Court of United States.
Decided December 16, 1963.
CERTIORARI TO THE APPELLATE DEPARTMENT, SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES.
Stanley Fleishman and Sam Rosenwein for petitioner.
Roger Arnebergh, Philip E. Grey and Wm. E. Doran for respondent.
Charles H. Keating, Jr. for Citizens for Decent Literature, Inc., et al., as amici curiae, in support of respondent.
PER CURIAM.
The motion of Citizens for Decent Literature, Inc., et al., for leave to file a brief, as amici curiae, is granted. The judgment is vacated and the case is remanded to the Appellate Department of the Superior Court of California, County of Los Angeles, for further consideration in light of the decision of the Supreme Court of California in Zeitlin v. Arnebergh, 59 Cal. 2d 901, 383 P.2d 152.